Name: Commission Regulation (EEC) No 1484/83 of 8 June 1983 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 83 Official Journal of the European Communities No L 151 /33 COMMISSION REGULATION (EEC) No 1484/83 of 8 June 1983 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency monetary compensatory amounts valid on 15 November 1982 ; Whereas the central rates for the Belgian franc, the Luxembourg franc, the Danish krone, the German mark, the French franc, the Irish pound and the Dutch guilder have been altered with effect from 18 May 1983 ; whereas the special rates in force at present for the said currencies must accordingly be adapted, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 = 0,0222713 ECU : (b) for the Danish krone : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (*), as last amended by Regulation (EEC) No 3104/80 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee , Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free ­ at-frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 863/83 0 ; Whereas for the currencies of the Member States maintained at any given moment with a maximum spread of 2,25 % the special rate is the conversion rate resulting from the central rate ; whereas , for the other currencies, the special rate for the period 16 December 1982 to 30 June 1983 is equal to the conversion rate in relation to all the currencies of the Member States, maintained at any given moment with a maximum spread of 2,25 % , resulting from the average rate taken into consideration for the purpose of calculating the Dkr 1 = 0,122834 ECU ; (c) for the German mark : DM 1 = 0,446062 ECU ; (d) for the French franc : FF 1 = 0,145464 ECU ; (e) for the pound sterling : £ 1 = 0,61735 ECU ; (f) for the Irish pound : £ Irl 1 = 1,37800 ECU ; (g) for the Italian lira : Lit 100 = 0,0747556 ECU ; (h) for the Dutch guilder : F1 1 = 0,395891 ECU ; (i) for the Greek drachma : Dr 1 = 0,0126751 ECU . Article 2 Regulation (EEC) No 863/83 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . (3 OJ No 106, 30 . 10 . 1962, p. 2553/62. (4) OJ No L 263, 19 . 9 . 1973, p . 1 . O OJ No L 157, 18 . 6 . 1976, p . 20 . (6) OJ No L 324, 29 . 11 . 1980, p . 63 . O OJ No L 95, 14 . 4 . 1983 , p . 29 . No L 151 /34 Official Journal of the European Communities 9 . 6 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1983 . For the Commission Poul DALSAGER Member of the Commission